
	

115 S2116 IS: Community Lender Exam Act
U.S. Senate
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2116
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2017
			Mr. Donnelly (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Federal Deposit Insurance Act to increase the asset threshold with respect to the
			 on-site examination of certain insured depository institutions.
	
	
		1.Short title
 This Act may be cited as the Community Lender Exam Act.
		2.Examination requirements
 Section 10(d)(4)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)(4)(A)) is amended by striking $1,000,000,000 and inserting $3,000,000,000.
		
